Citation Nr: 1417102	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  06-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, including due to exposure to herbicides (Agent Orange) and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.



INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2012 decision, the Board denied service connection for hypertension on a secondary basis as due to service-connected Type II Diabetes Mellitus, and also denied service connection on a direct and presumptive basis as due to exposure to herbicides such as the dioxin in Agent Orange.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC) with respect to the denial of service connection for hypertension due to herbicide exposure, but not with respect to its denial of service connection as secondary to the diabetes.

In a September 2013 decision, the Court vacated that portion of the Board's decision denying service connection for hypertension due to herbicide exposure, and remanded the claim for readjudication in accordance with the Court's decision.  As noted by the Court, however, the issue of entitlement to service connection on a secondary basis was not appealed by the Veteran, and thus the Court did not vacate that portion of the Board's decision.  Accordingly, the Board's denial of service connection for hypertension as secondary to the diabetes is final and binding, and this issue will not be further addressed.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100 (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision); Cf. Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Board to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (observing that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

To comply with the Court's decision, the Board is remanding the portion of this claim that is still at issue to the Agency of Original Jurisdiction (AOJ) for further developmenet.


REMAND

In the Court's September 2013 decision, it found that the Board should have addressed whether a VA examination or opinion might be warranted in light of a finding by the National Academy of Sciences (NAS) that there was "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (Notice), 75 Fed. Reg. 32540, 32542 (June 8, 2010); see also 38 U.S.C.A. § 1116(b) (West 2002).  The category "limited or suggestive evidence of an association" means that the "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id.  The Secretary of VA concluded that the studies cited to by NAS were not sufficient to establish a "positive association" between hypertension and Agent Orange exposure to warrant a new presumption of service connection for hypertension on this basis.  See id.

Nevertheless, the Court found that NAS's finding of "limited or suggestive evidence of an association" was at least sufficient to satisfy the "low threshold" of whether a current disability may be related to service to warrant an examination or opinion under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  In this regard, although presumptive service connection for hypertension may not be available based on herbicide exposure, the claim may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); accord McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Court therefore instructed the Board to readjudicate the claim with consideration of whether a VA examination or opinion is warranted on this issue.  As the claim must be remanded for other reasons, the AOJ should take this opportunity to obtain an opinion addressing the likelihood that the Veteran's hypertension is associated with herbicide exposure during his service in Vietnam.

In a February 2014 appellate brief, the Veteran advanced a new argument, contending that his hypertension alternatively was caused or aggravated by his service-connected PTSD.  A VA examination and opinion are needed to assist in determining whether this is indeed the case.  See McLendon, 20 Vet. App. at 83.  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's outstanding VA treatment records dated since January 2012 and associate them with the claims file (preferably the Virtual File). 

2.  Obtain a VA medical nexus opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension is the result of exposure to herbicides such as the dioxin in Agent Orange.  To facilitate providing this opinion, the claims file, including a complete copy of this REMAND, must be made available to the examiner for review.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  
The evaluating clinician must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, and whether the condition has manifested itself in an unusual manner.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).

3. VA examination and opinion also are needed assessing the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected PTSD either caused or is permanently aggravating his hypertension.  The claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner must be sure to address both the issues of causation and aggravation (i.e., the purported chronic worsening of the Veteran's hypertension by his PTSD).

It also is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  Ensure the opinions are responsive to the questions asked.  In particular, confirm the examiner has addressed both causation and aggravation with regards to whether a relationship exists between the Veteran's PTSD and his hypertension, also that the examiner has considered the NAS study concerning the alleged correlation between hypertension and exposure to Agent Orange.  If either opinion is found to be deficient, it must be returned to the commenting clinician for all necessary additional information.  

5.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



